BeowN, C. J.
Action for damages sustained by plaintiff in consequence of an alleged assault and battery committed upon her by defendant. Plaintiff had a verdict, and defendant appealed from an order denying a new trial.
The only questions presented are: (1) Whether the evidence supports the verdict; and (2) whether the trial court erred in failing to instruct the jury upon, and specifically submit to them, the question whether a particular injury of which plaintiff complained was the proximate result of the assault.
We dispose of both contentions without extended discussion. The evidence supports the verdict, and there was no error in the failure of the court to instruct the jury more particularly upon the question whether the particular injury complained of was the result of the assault. The court charged the jury generally that plaintiff was entitled to recover for all injuries and pains suffered by her, and if defendant desired further or more specific directions a request therefor should have been made. None were made, and no exceptions were taken at the conclusion of the charge. In this situation there was no error. Ellington v. Great Northern Ry. Co. 92 Minn. 470, 100 N. W. 218; Bailey v. Grand Forks Lumber Co. 107 Minn. 192, 119 N. W. 786. The court has declined to extend the rule applied in Robertson v. Burton, 88 Minn. 151, 92 N. W. 538 (Beardmore v. Barton, 108 Minn. 28, 121 N. W. 228), even in criminal prosecutions. State v. Sailor, 130 Minn. 84, 153 N. W. 271. Since, therefore, no requests for additional instructions were made there was no reversible error.
Order affirmed.